Name: COMMISSION REGULATION (EC) No 692/95 of 30 March 1995 fixing the number of young male bovine animals which may be imported on special terms in the second quarter of 1995 and derogating from Regulation (EEC) No 2377/80 in respect of that quarter as regards the allocation of the quantities available
 Type: Regulation
 Subject Matter: means of agricultural production;  trade;  tariff policy;  international trade
 Date Published: nan

 No L 71 /48 EN Official Journal of the European Communities 31 . 3. 95 COMMISSION REGULATION (EC) No 692/95 of 30 March 1995 fixing the number of young male bovine animals which may be imported on special terms in the second quarter of 1995 and derogating from Regulation (EEC) No 2377/80 in respect of that quarter as regards the allocation of the quantities available THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Articles 13 (4), 15 (2) and 25 thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in particular Article 3 thereof, Whereas the Council has drawn up an estimated supply balance of 99 000 head under the new import arrange ­ ments applicable to young male bovine animals intended for fattening for the period 1 January to 30 June 1995 ; whereas, pursuant to Article 13 (4) (a) of Regulation (EEC) No 805/68, the number which may be imported each quarter and the rate of reduction in the import levy on such animals must be determined : Whereas Council Regulation (EEC) No 1432/92 (8), as last amended by Regulation (EEC) No 3534/92 ('), prohibits trade between the European Community and the Republics of Serbia and Montenegro ; whereas these Republics are therefore excluded from those arrange ­ ments ; Whereas the supply requirements in young bovine animals for fattening justify, for the second quarter of 1995, a higher rate of reduction in the levy on animals weighing from 1 60 to 300 kilograms per head, originating in and coming from Hungary, Poland, the Czech Repu ­ blic, the Slovak Republic, Romania, Slovenia or Bulgaria ; Whereas each of the quantities available in Italy and Greece should be divided into two tranches ; whereas one of the two tranches, corresponding to 80 %, should be allocated to traditional importers ; whereas the other tranche, corresponding to 20 %, should be allocated to operators who have engaged in some trade in live animals with third countries, in order to give them progressive access to the import arrangements in question ; whereas a derogation from Article 9 ( 1 ) (a) of Regulation (EEC) No 2377/80 is accordingly required in order to ensure proper administration of the share allocated to such operators ; Whereas, in order to simplify the procedure for allocating the quantities available, it is necessary to derogate from Regulation (EEC) No 2377/80 ; whereas, in the case of traditional importers, the quantities available should be allocated direcdy in proportion to the number of head imported during the last three years ; whereas, in the case of operators eligible for the 20 % tranche, the quantities available should be allocated directly in proportion to the number of head for which application is made ; Whereas, in the case of such operators, the maximum quantity which each application for an import licence may cover must, however, be limited, in order to permit a wider allocation of the quantities available ; whereas for financial reasons a minimum number of head per appli ­ cation should nevertheless be set ; Whereas the validity of the import licences issued under this Regulation expires only at the end of July 1995 ; whereas the variable import levies will no longer exist after 30 June 1995 ; whereas adequate financial provisions must therefore be laid down for imports after that date ; Whereas detailed rules for the application of these special arrangements were laid down in Commission Regulation (EEC) No 612/77 (4), as last amended by Regulation (EEC) No 1121 /87 (*), and in Commission Regulation (EEC) No 2377/80 (% as last amended by Regulation (EC) No 1084/94 0 ; Whereas the supply requirements of certain regions of the Community which have a serious shortfall in bovine animals for fattening must be taken into account ; whereas those requirements are apparent in Italy and Greece and may be estimated, for the second quarter of 1995, at 42 120 head and 6 435 head respectively in those Member States ; (') OJ No L 148, 28 . 6. 1968 , p. 24. (4 OJ No L 45, 1 . 3 . 1995, p. 2. (3) OJ No L 349, 31 . 12. 1994, p. 105. (4) OJ No L 77, 25. 3 . 1977, p. 18 . 0 OJ No L 109, 24. 4. 1987, p. 12. ( «) OJ No L 241 , 13. 9 . 1980, p. 5. 0 OJ No L 120, 11 . 5. 1994, p. 30. 0 OJ No L 151 , 3 . 6. 1992, p . 4. 0 OJ No L 358, 8 . 12. 1992, p. 16. 31 . 3 . 95 fENl Official Journal of the European Communities No L 71 /49 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,  Ungarn og/eller Polen og/eller Den Tjekkiske Repu ­ blik og/eller Den Slovakiske Republik og/eller RumÃ ¦ ­ nien og/eller Slovenien og/eller Bulgarien,  Ungarn und/oder Polen und/oder Tschechische Repu ­ blik und/oder Slowakische Republik und/oder RumÃ ¤ ­ nien und/oder Slowenien und/oder Bulgarien, HAS ADOPTED THIS REGULATION :  Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã ¤Ã Ã µÃ Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿ ­ Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã £Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã £Ã »Ã ¿Ã ²Ã µÃ ½Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã »Ã ³Ã ±Ã Ã ¯Ã ±,  Hungary and/or Poland and/or Czech Republic and/or Slovak Republic and/or Romania and/or Slovenia and/or Bulgaria,  Hongrie et/ou Pologne et/ou Republique tcheque et/ou RÃ ©publique slovaque et/ou Roumanie et/ou SlovÃ ©nie et/ou Bulgarie,  Ungheria e/o Pologna e/o Repubblica ceca e/o Repub ­ blica slovacca e/o Romania e/o Slovenia e/o Bulgaria,  Hongarije en/of Polen en/of Tsjechische Republiek en/of Slowaakse Republiek en/of RoemeniÃ « en/of SloveniÃ « en/of Bulgarije,  Hungria e/ou PolÃ ³nia e/ou Republica Checa e/ou RepÃ ºblica Eslovaca e/ou RomÃ ©nia e/ou EslovÃ ©nia e/ou BulgÃ ¡ria, Article 1 1 . For the period 1 April to 30 June 1995 the maximum number referred to in Article 13 (4) (a) of Regulation (EEC) No 805/68 shall be 48 555 head of young male bovine animals for fattening comprising : (a) 6 315 of a live weight of not more than 300 kilograms per head and subject to a 65 % reduction in the levy ; (b) 42 240 of a live weight of 160 to 300 kilograms per head, originating in and coming from Hungary, Poland, the Czech Republic, the Slovak Republic, Romania, Slovenia or Bulgaria and subject to a 75 % reduction in the levy. 2. The reductions referred to in paragraph 1 shall apply before 1 July 1995 to the levy applicable on the day of acceptance of the declaration of release for free circula ­ tion. However, in the case of imports after 30 June 1995, in addition to the 16 % ad valorem duty, the import charge to be collected in respect of the two weight categories shall be equal to the levy applicable on 30 June 1995, reduced by 65 %, in the case of the first weight category and by 75 % in the case of the second. 3 . The quantities referred to in paragraph 1 shall be allocated as follows : Italy Greece  Unkari ja/tai Puola ja/tai Tsekin tasavalta ja/tai Slova ­ kian tasavalta ja/tai Romania ja/tai Slovenia ja/tai Bulgaria,  Ungern och/eller Polen och/eller Tjeckien och/eller Slovakien och/eller RumÃ ¤nien och/eller Slovenien och/eller Bulgarien . Licences shall carry with them an obligation to import from one or more of the countries indicated. (a) 6 315 5 480 835 (b) 42 240 36 640 5 600 5. Import licences as specified in the first indent of the first subparagraph of paragraph 4 shall not give the right to import animals originating in the Republic of Serbia or Montenegro. 6. In the information referred to in Article 1 5 (4) (a) of Regulation (EEC) No 2377/80, Member States shall specify the category of live weight and the origin of the products in the case referred to in the second indent of the first subparagraph of paragraph 4. 7. Of the number of head reserved for Italy and Greece for each category notwithstanding Articles 9 ( 1 ) (a) and 15 (6) (a) of Regulation (EEC) No 2377/80 : (a) import licences relating to 80 % of the number of head referred to above may be allocated directly to importers who provide proof of having imported animals qualifying under this scheme during the last three calendar years. Numbers covered by licences shall be allocated in proportion to the number of head imported in the three years concerned ; 4. Licence applications shall, notwithstanding Article 9 ( 1 ) (c) of Regulation (EEC) No 2377/80, relate to :  either young bovine animals weighing not more than 300 kilograms per head,  or young bovine animals weighing from 160 to 300 kilograms per head, originating in and coming from Hungary, Poland, the Czech Republic, the Slovak Republic, Romania, Slovenia or Bulgaria. In the latter case, Sections 7 and 8 of licence applications and licences shall include one of the following entries :  Hungna y/o Polonia y/o RepÃ ºblica Checa y/o RepÃ º ­ blica Eslovaca y/o Rumania y/o Eslovenia y/o Bulgaria, No L 71 /50 EN Official Journal of the European Communities 31 . 3 . 95 Article 3 Notwithstanding Article 8 (4) of Commission Regulation (EEC) No 3719/88 (*), the levy, or in the case of imports after 30 June 1995 an amount equal to the levy applicable on that day, shall be collected in full in respect of quanti ­ ties in excess of those stated on the import licence. (b) import licences relating to the remaining 20 % may be allocated directly to operators entered in a public register in a Member State. These importers must prove that, in 1994, they exported to and/or imported from countries which are for them third countries on 31 December 1994 at least 50 live animals falling within CN code 0102 90, excluding imports pursuant the following Commission Regulations :  (EEC) No 2657/93 (  ),  (EC) No 336/94 (2),  (EC) No 636/94 (3),  (EC) No 1373/94 (4), and  (EC) No 2321 /94 0 ­ The import licence application must be submitted in Italy or in Greece. 8 . The proof referred to in paragraph 7 shall be provided by the customs document of release for free circulation or export document. Following approval by the Commission, however the new Member States may accept other forms of proof. Article 4 1 . Notwithstanding Aticle 9 (1 ) (a) of Regulation (EEC) No 2377/80, applicants must, at the time the application is submitted, have carried on activity in the live bovine animal or beef and veal sector for at least 12 months. 2. Notwithstanding Article 9 ( 1 ) (e) and (f) of Regula ­ tion (EEC) No 2377/80, the terms '220 kg' and 'Yugos ­ lavia and/or Poland and/or Hungary' laid down in those provisions shall be read respectively as ' 160 kg' and 'Hungary and/or Poland and/or the Czech Republic and/or the Slovak Republic and/or Romania and/or Slovenia and/or Bulgaria'. Article 2 Article 5 For the purposes of Article 15 (3) of Regulation (EEC) No 2377/80, all applications from one applicant, which relate to the same category of weight and the same rate of reduction in the levy, shall be treated as one application. Article 6 The security for the import licence shall be lodged at the time of issue of the said licence. 1 . As regards the quantities referred to in Article 1 (7) (b), applications for import licences shall : (a) relate to a number equal to or more than 50 head ; and (b) relate to a quantity not exceeding 10 % of the quanti ­ ties available except where the said 10 % results in a figure of less than 50 head ; in the latter case the maximum figure shall also be 50 head. 2. In cases where applications for import licences state quantities in excess of those provided for by this Regula ­ tion, those applications shall only be considered within the limits of the said quantities. 3 . Numbers shall be allocated in proportion to the number of head for which application is made by the operators eligible. If, because of the number for which application is made, the percentage reduction results in fewer than 20 head per import licence, the Member States shall, by drawing lots, be allocated licences covering 20 head. Article 7 Three weeks at the latest after import of the livestock referred to in this Regulation, importers shall inform the competent authorities which issued the import licences, of the number and origin of the animals imported. Those authorities shall forward that information to the Commis ­ sion at the beginning of each month. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 244, 30. 9 . 1993, p. 5. (2) OJ No L 43, 16. 2. 1994, p. 7. (3) OJ No L 79, 23. 3 . 1994, p. 12. (4) OJ No L 151 , 17. 6. 1994, p. 8 . 0 OJ No L 253, 29. 9. 1994, p. 5 . (*) OJ No L 331 , 2. 12. 1988, p. 1 . 31 . 3. 95 ! EN I Official Journal of the European Communities No L 71 /51 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1 995. For the Commission Franz FISCHLER Member of the Commission